PD-1567-15                                                           PD-1567-15
                                                                                          COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
December 4, 2015                                                                          Transmitted 12/3/2015 3:41:51 PM
                                                                                           Accepted 12/4/2015 12:39:31 PM
                                                                                                            ABEL ACOSTA
                                    PDR No.                                                                         CLERK
                              Appeal No. 05-14-00214-CR
                                 Trial Court No. F12-712$$-V

  ANTHONY T. SMITH                                  § IN THE COURT OF
                                                    §
  vs                                                § CRIMINAL APPEALS,
                                                    §
  THE STATE OF TEXAS                                § AUSTIN, TEXAS


        MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLANT’S PDR

  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
  APPEALS:

  Comes now, ANTHONY T. SMITH, petitioner, and files this motion for an
  extension of 30 days in which to file his petition for discretionary review. In
  support of this motion, Petitioner would show the court the following:

                                            I.
         Petitioner entered a plea of not guilty to charges of aggravated assault
  with a deadly weapon. Petitioner requested a trial before a jury, wherein the
  jury found him guilty. The court assessed punishment at 10 years confinement
  in prison.
         Timely appeal was made.
         .
                                           II.
         The Fifth District Court of Appeals affirmed the conviction in an
  opinion dated June 22d, 2015. Petitioner filed a timely motion for rehearing.
  That motion was denied by the Dallas court on November 3d, 2015.

                                                     III.

         Petitioner requests an extension of 30 days.

        Appellant’s Motion for Extension of Time to File Petition for Discretionary Review, page 1 of 2
                                       IV.
      Petitioner has not filed any previous request for extension of time.

                                                    V.
      Petitioner’s Motion is based upon the following facts: Petitioner’s
attorney, William R. Barr, was preparing for jury trial in State v. Emmanuel
Duchane, F14-35121-R and State v. Lavar Taylor, F15-54654-S; open plea in State
v. Roberto Torres, F11-33626-T.

                                       VI.
      WHEREFORE, movant prays the court grant this motion and extend
the deadline for filing Petitioner's PDR to January 2d, 2015.

                                                         Respectfully submitted,




                                                         William R. Barr
                                                         Attorney at Law
                                                         P.O.Box 595153
                                                         Dallas, Texas 75359-5153
                                                         (214) 417-4961
                                                         Bar Card No. 01802800

                                  CERTIFICATE OF SERVICE

      I hereby certify to the Court that a true copy of the above MOTION FOR
EXTENSION OF TIME TO FILE PDR was served on the District Attorney of Dallas
County by email service on this 3d day of December 2015.




                                                                  William R. Barr




      Appellant’s Motion for Extension of Time to File Petition for Discretionary Review, page 2 of 2